Citation Nr: 0416355
Decision Date: 06/23/04	Archive Date: 09/01/04

DOCKET NO. 03-25 275                        DATE JUN 23 2004


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for a sleep disorder.

3. Entitlement to service connection for musculoskeletal disabilities of the lower extremities, to include arthritis.

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a headache disorder.

5. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.



6. Whether new and material evidence has been submitted to reopen a claim of
entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board observes that VA deemed the veteran incompetent in September 1993. The appel1ant is the veteran's guardian.

FINDINGS OF FACT

1. The veteran's bilateral pes planus preexisted service and did not increase in severity during his period of active military duty.

- 2 


2. The veteran does not have a sleep disorder that is related to military service.

3. The veteran's current musculoskeletal disabilities of his lower extremities are Inot related to his military service.

4. In an unappealed rating decision dated in October 1980, the claim of entitlement to service connection for chronic headaches was denied.

5. Additional evidence submitted to reopen the claim of entitlement to service connection for chronic headaches, when considered alone or together with all of the evidence, both old and new, is not so significant that it must be considered in order to fairly decide the merits of the claim.

6. In an unappealed rating decision dated in October 1980, the claim of entitlement to service connection for a low back disability was denied.

7. Additional evidence submitted to reopen the claim of entitlement to service connection for a low back disability, when considered alone or together with all of the evidence, both old and new, is not so significant that it must be considered in order to fairly decide the merits of the claim.

8. In an unappealed rating decision dated in September 1989, the claim to reopen the issue of entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) was denied.

9. Additional evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, when considered alone or together with all of the evidence, both old and new, is not so significant that it must be considered in order to fairly decide the merits of the claim.

- 3 



CONCLUSIONS OF LAW

1. Bilateral pes planus was. not aggravated by military service. 38 U .S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2. Sleep apnea was not incurred in or aggravated by active military duty. 38 U.S.C.A. §§ 1110,1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3. Musculoskeletal disabilities of the lower extremities, to include arthritis were not incurred in or aggravated by active military duty. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

4. Evidence submitted to reopen the claim of entitlement to service connection for a headache disorder is not new and material, and therefore, the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.104 (2003); 38 C.F.R. § 3.156(a) (2001).

5. Evidence submitted to reopen the claim of entitlement to service connection for a low back disorder is not new and material, and therefore, the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.104 (2003); 38 C.F.R. § 3.156(a) (2001).

6. Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is not new and material, and therefore, the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.104 (2003); 38 C.F.R. § 3.156(a} (2001).

- 4 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). Regulations implementing the VCAA are applicable to the appellant's claims. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).

The RO has provided the appellant with express notice of the provisions of the VCAA in correspondence dated in June 2001, in which it provided the appellant with an explanation of how VA would assist him in obtaining necessary information and evidence. See Pelegrini v. Principi, 17 Vet. App. 412 (2004). The appellant has been made aware of the information and evidence necessary to substantiate the claims and has been provided opportunities to submit such evidence. A review of the claims file also shows that V A has conducted reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claims during the course of this appeal. Finally, no additional, relevant evidence has been identified that has not otherwise been requested or obtained. The appellant has been notified of the evidence and information necessary to substantiate the claims, and has been notified of VA's efforts to assist with the claims. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating the claims. The Board notes that the appellant's representative has requested that the case be remanded for a VA examination and nexus opinion addressing the appellant's claims for service connection for pes planus, sleep disorder, and musculoskeletal disabilities of his lower extremities. Although the veteran was not examined for the purpose of addressing the claims for service connection, none was required. A medical examination or medical opinion is necessary if the information and evidence of

- 5 



record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R.
§ 3.159(c)(4). However, this is not the case with regard to these issues.

Additionally, the VCAA explicitly provides that, "[n]othing in [38 U.S.C.A. § 51 03A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108}." 38 U.S.C.A. § 5103A(f). Moreover, as the appellant has not identified any records that are not already in the claims file, the Board finds that there is no additional duty to assist prior to the appellant's submission of new and material evidence.

Pertinent Laws and Regulations

Service connection

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein. This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions. 1110, 1111, 1131, 1137, 1153; 38 C.F.R. §§ 3.303(a), 3.304.

With chronic disability or disease shown as such in service, or within the presumptive period under 38 C.F.R. § 3.307 (2003) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to

- 6 



intercurrent causes. This rule does not mean that any manifestation of pertinent symptoms in service will permit service connection for a particular disability, first shown as a clear-cut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the
word "chronic." When the disease identity is established, there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service, or in the presumptive period, is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Additionally, service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Every veteran who served during a period of war, or in peacetime military service after December 31, 1946, is presumed to have been in sound condition except for defects, infirmities, or disorders noted when examined and accepted for service. Clear and unmistakable evidence that the disability manifested in service existed before service will rebut the presumption. 38 U.S.C.A. §§ 1111, 1137.

Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153.

- 7 



New and material evidence

As a general rule, a previously denied claim can be reopened only if new and material evidence has been submitted since the last final disallowance of the claim on any basis. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999). In cases in which a claim has been disallowed by the Board in an appellate decision, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be reconsidered, except as provided by 38 U.S.C.A. §§ 5108, 7105.

The Board must address the issue of whether new and material evidence has been submitted because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Once the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001). The definition of "new and material" evidence has been changed, but the new definition applies only to claims filed on or after August 29,2001. See 38 C.F.R. § 3.156 (2003); see also 66 Fed. Reg. 45620 (2001). The current appeal

- 8 



stems from a claim to reopen the issues of entitlement to service connection for headaches, a low back disability, and a psychiatric disability that was received in August 2000.


Factual Background and Analysis

(a.) Entitlement to service connection for bilateral pes planus.

The veteran's service medical records show that a bilateral pes planus condition was noted on entrance examination in February 1964. The records thereafter do not show any treatment for foot complaints throughout his entire period of active duty. His separation examination report in March 1968 shows normal findings on examination of his feet. Although the veteran reported having foot trouble on his medical history questionnaire on separation, the examining physician indicated in the report that the condition existed prior to entry into service: and was not aggravated by service.

Post-service medical records associated with file consist of VA outpatient and hospitalization reports dated 1980 to 2002, which show no treatment for complaints pertaining to flat feet. The Board notes that a January 1993 VA general medical examination report does not show any abnormalities regarding the veteran's feet. The only post-service medical records pertaining to his feet are outpatient treatment notes dated March 2001 that show skin breakdown on his feet related to diabetes.

Bilateral pes planus was noted on examination at the time of the veteran's admission into active service, thereby establishing pes planus as a condition which pre-existed service and rebutting the presumption of soundness with regard to this condition. The Board finds no objective medical evidence that indicates that his pes planus worsened during service, as there are no reports of treatment for foot symptoms during active duty. Although the veteran subjectively reported having a history of foot trouble at the time of his discharge from the military, the notation of

- 9 



the examining physician who conducted the separation examination indicated that the veteran's preexisting pes planus was not aggravated by military service. Subsequent to service discharge, there is no medical documentation showing treatment for pes planus in the years after his separation from active duty, much less evidence that his pre-existing pes planus was aggravated by service. The only current treatment for foot problems was for skin breakdown that was unrelated to pes planus.

In view of the foregoing discussion, the Board a grant of service connection is not warranted for pes planus. The appeal in therefore denied. Because the evidence in this case is not approximately balanced with regard to the merits of this issue, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 51 07(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.) Entitlement to service connection for a sleep disorder.

The veteran's service medical records show normal findings on examination of his nose, mouth, throat, sinuses, and upper respiratory system at the time of his entry into active service in February 1964, and also on separation in March 1968. On his medical history questionnaires for both entrance and separation from service, he denied having any breathing problems or trouble sleeping. His medical records for his entire period of military service do not show any complaints or findings regarding sleep apnea, snoring, or other sleeping problems.

Post-service medical records dated 1980 to 2002 show no treatment for complaints of a sleep disorder until September 2001, when he reported having problems with snoring, daytime somnolence, and sleep apnea that awoke him at night and interrupted his sleep. The medical records show at the time that the veteran was obese.

- 10



The aforementioned evidence shows no pertinent findings are shown in the service medical records indicating the presence of a chronic disability affecting his sinuses, nose, mouth, throat, or lungs and the veteran, by his own admission on his service   medical history questionnaires, had denied experiencing any problems sleeping or breathing during the pertinent time period. Complaints relating to a sleep disorder were not noted in the medical records until 2001, well over 30 years after his discharge from the military, and there is no evidence linking sleep apnea with service presented in the evidence of record. The Board therefore concludes that the objective medical evidence does not demonstrate that there is any relationship between the veteran's current sleep apnea, which was first shown in 2001, with his period of active duty from 1964 to 1968. The appellant's claim for service connection for sleep apnea is therefore denied.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(c.) Entitlement to service connection for musculoskeletal disabilities of the lower 	extremities, to include arthritis.

The veteran's service medical records show that his lower extremities were clinically normal on entrance examination in February 1964 and on separation examination in March 1968. On medical history questionnaires presented on entrance and on separation, he denied having swollen or painful joints, leg cramps, arthritis or rheumatism, deformities of his bones or joints, lameness, or a "trick" or locked knee. Medical records for his entire period of military service show no treatment or findings at any time for any musculoskeletal complaints relating to his legs, knees, ankles, or feet.

- 11 



Post-service medical records associated with the claim include VA treatment reports for the period from 1980 to 2002. These records show that a VA general medical examination conducted in January 1993 revealed no significant musculoskeletal findings with respect to his lower extremities. The veteran was diagnosed with gout in 1997. In January 2000, he reported having right foot pain which began two months earlier, and right knee pain which began one month earlier. Reports dated in July 2000 show that his weight was in the range of 280 - 300 pounds and that he complained of joint pain in his hips, knees, and ankles. VA medically approved him at the time for a heavy-duty scooter for him to use as a personal transport device.

The appellant's claim of entitlement to service connection for musculoskeletal disabilities of his lower extremities, to include arthritis, is not supported by the objective medical evidence and must be denied. As previously discussed, his service medical records do not show treatment for, or a diagnosis of a chronic musculoskeletal disability affecting his legs, knees, ankles or feet during active duty. His current problems with his lower extremities are not objectively demonstrated to have 'had their onset during service and have not been shown to be otherwise related in any manner to his period of active duty. Therefore, absent any evidence associating the veteran's current orthopedic problems of his lower extremities with his military service, service connection for a musculoskeletal disorder of the lower extremities, to include arthritis, is not warranted.

With regard to this issue, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 12 



(d.) Whether new and material evidence has been submitted to reopen the claim of 	entitlement to service connection for headaches and a low back disability.

The history of the veteran's claim shows that his original claim for service connection for headaches was denied in an unappealed RO rating decision dated October 1980. Evidence reviewed at the time included his service medical records, which show that he denied having headaches in his medical history questionnaires and that he neither complained about, or received treatment for headaches at any time during service. The service medical records show that his spine and musculoskeletal system were normal on entrance into active duty in February 1964. Although the records show that he was treated for groin and back pain after being kicked in a fight in March 1966, separation examination in March 1968 was negative for any spine or musculoskeletal abnormalities and the veteran denied having any recurrent back pain in his medical history questionnaire.

In August 2000, the appellant filed a claim to reopen the issues of entitlement to service connection for headaches and a low back disability. Evidence received with these applications included VA medical records dated 1980 to 2002, which show that the veteran was treated during this period for recurrent complaints oflow back pain associated with a herniated disc in his lumbosacral spine and chronic migraine headaches. However, there is no evidence linking the veteran's current low back disability and headaches to his period of military service.

The evidence of record has been reviewed in conjunction with the version of 38 C.F.R. § 3.156(a) as it existed prior to August 29, 2001, and a finding is made that new and material evidence has not been received which is sufficient to reopen the claims of service connection for chronic headaches and a low back disability. The veteran's VA medical records for the period following the prior final RO decision of October 1980 to the present day do not establish that his recurring headaches and low back disability are linked to his period of military service. Therefore, the Board concludes that the evidence submitted in conjunction with the appellant's August

- 13 



2000 claim to reopen the issues of entitlement to service connection for chronic headaches and a low back disability is cumulative or redundant, and which by itself or in connection with evidence previously assembled, is not so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001). Accordingly, the issues of entitlement to service connection for chronic headaches and a low back disorder are not reopened, and the appeal must be denied.

(e.) Whether new and material evidence has submitted to reopen the claim of 	entitlement to service connection for a psychiatric disability.

The history of the appellant's claim shows that a claim for service connection for a psychiatric disorder, to include PTSD, was last denied in an unappealed rating decision in September 1989. Evidence reviewed at the time includes the veteran's service medical records, which show normal psychiatric findings and no evidence of onset of a chronic psychiatric disability during active duty. The veteran's service personnel records show that he was stationed in Korea during his overseas deployment and do not indicate that he ever participated in armed combat against enemy forces. Also considered were the veteran's oral hearing testimony presented at the RO in September 1988, in which he reported that thirteen fellow soldiers were killed in their sleep by having their throats cut while stationed in Korea. VA medical records dated from 1980 to 1987 show psychiatric treatment for alcoholism, depression stemming from the death of a young daughter, adjustment disorder, major depression with psychotic features, and PTSD. VA medical records dated from 1988 to 1989 show treatment for chronic paranoid schizophrenia with auditory hallucinations.

In August 2000, the appellant applied to reopen the claim for VA compensation for a psychiatric disability. VA medical records dated from 1990 to 2002, show psychiatric treatment for chronic paranoid schizophrenia, alcohol abuse, major depression with psychotic features and schizoaffective disorder.

- 14 



The evidence of record has been reviewed in conjunction with the version of 38 C.F.R. § 3.156(a) as it existed prior to August 29, 2001, and a finding is made that new and material evidence has not been received since the September 1989 rating decision which is sufficient to reopen the previously denied claim of service connection for a psychiatric disability. The veteran's VA medical records for the period following the prior final RO decision of September 1989 to the present day do not establish that his current psychiatric diagnoses are linked to his period of military service. Therefore, these are cumulative and redundant of the medical evidence previously reviewed by the RO in its September 1989 decision, and by the Board in its March 1989 decision, in that they present no objective evidence of a nexus between the veteran's period of military service and his multiple psychiatric diagnoses.

In view of the aforementioned discussion, the Board concludes that the evidence submitted in conjunction with the appellant's August 2000 claim to reopen the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is cumulative or redundant, and which by itself or in connection with evidence previously assembled, is not so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001). Accordingly, the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is not reopened, and the appeal must be denied.

ORDER

Service connection for bilateral pes planus is denied.

Service connection for a sleep disorder is denied.

- 15 


Service connection for disabilities of the lower extremities, to include arthritis, is denied.

New and material evidence having not been submitted, the claim to reopen the issue of entitlement to service connection for headaches is denied.

New and material evidence having not been submitted, the claim to reopen the issue of entitlement to service connection for a low back disability is denied.

New and material evidence having not been. submitted, the claim to reopen the issue of entitlement to service connection for a psychiatric disability is denied.

JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

- 16




